Citation Nr: 0638105	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-07 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to August 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.  An RO hearing 
was held in August 2005 and a Board hearing was held in 
September 2006.

Additional evidence was submitted at the Board hearing and RO 
consideration of this evidence was waived by the veteran. 

The July 2002 rating decision also denied service connection 
for bilateral hearing loss.  The October 2002 notice of 
disagreement also initiated an appeal to this issue, which 
was addressed in the February 2004 statement of the case.  
However, the March 2004 substantive appeal indicated that the 
veteran only wished to appeal the issue concerning low back 
disability.  Thus, the issue of service connection for 
bilateral hearing loss was withdrawn and is not in appellant 
status. 

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for low back disability (defined as 
residuals of back injury, spina bifida occulta and Schmorl's 
node) was denied by an August 1973 rating decision; a notice 
of disagreement was not received to initiate an appeal from 
that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the August 1973 rating 
decision. 


CONCLUSIONS OF LAW

1.  The August 1973 rating decision, which denied entitlement 
to service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1973 rating decision denying service connection for 
low back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for low back disability was 
denied by the RO in an August 1973 rating decision.  The 
veteran was informed of the August 1973 rating decision, and 
he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
August 1973 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in May 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. 
§ 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the August 1973 rating decision, additional medical 
evidence has become part of the record, including the 
following:  September 2006 Board hearing testimony; letters 
from the veteran's private chiropractor physician, Dr. M.L, 
dated September 2006, March 2004, August 2002 and April 2002; 
a December 2005 VA examination and opinion; VA treatment 
records; August 2005 RO hearing testimony; an August 2005 
private MRI; and an April 1965 letter from a private medical 
doctor.   Significantly, the letters from the private 
chiropractor physician as well as the December 2005 VA 
examination and opinion provide opinions as to whether the 
veteran's low back disability is related to service.

It appears that the RO reopened the veteran's claim in its 
December 2005 supplemental statement of the case and decided 
the issue of service connection on the merits.  Even though 
the RO reopened the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board finds that the additional evidence submitted since 
the August 1973 rating decision is new and material.  The 
medical evidence submitted is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether the veteran's 
low back disability was incurred in or aggravated by his 
active service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for low back 
disability is reopened.  38 U.S.C.A. § 5108.

The Board recognizes that the veteran was not provided with 
the current regulations under 38 C.F.R. § 3.156 pertaining to 
new and material evidence.  A June 2002 letter to the veteran 
provided notice of the regulations that were in effect prior 
to August 29, 2001.  However, as the veteran's claim was 
filed in May 2002, the regulations in effect on or after 
August 29, 2001 are applicable.  Nevertheless, given the 
Board's decision to reopen the claim, the Board finds that 
this oversight was harmless error and did not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby). 

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for a low back disability, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    


ORDER

The claim for entitlement to service connection for low back 
disability is reopened.  The appeal is granted to that 
extent.  




REMAND

At the hearing before the Board in September 2006, the 
veteran reported that after service, in 1973, he sought 
treatment for his low back disability at the VA medical 
facility in Bay Pines, Florida.  He also stated that he was 
currently treated for the low back disability at the VA 
medical facility in Gainesville, Florida.  It does not appear 
that the RO made an attempt to obtain the VA treatment 
records from the Bay Pines VA medical facility dated in 1973.  
The claims file does not include treatment records from the 
VA medical facility in Gainesville dated from January 2005.  
The Board is obligated to seek these records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

38 C.F.R. § 3.303(c) provides that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
regulations.  In VAOPGCPREC 82-90, Congenital/developmental 
conditions under 38 C.F.R. § 3.303(c), General Counsel stated 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin.  
Service connection is warranted if the evidence as a whole 
establishes that the familial disorder(s) in question were 
incurred or aggravated during service within the meaning of 
VA law and regulation.  When a congenital or developmental 
defect is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability. 
VAOPGCPREC 82-90.  

The veteran is seeking entitlement to service connection low 
back disability.  The veteran asserts that his current low 
back disability is directly due to an injury he suffered 
while in service.  He also asserts that a preexisting low 
back disability was aggravated by service.  The veteran's 
entrance examination in January 1968 showed that his spine 
was evaluated as clinically normal and thus, the veteran is 
presumed to have been in sound condition upon entrance into 
service.  See 38 U.S.C.A. § 1111.  However, February 1973 and 
December 2005 VA examinations noted that the veteran had 
spina bifida occulta at S1 and a small Schmorl's node 
deformity at L1 and L2.  An April 1965 letter from a private 
doctor indicates that the veteran had Schmorl's node in most 
of the lumbar interspaces with slight irregularity of the old 
epiphysis plate indicative of Scheurrerman's disease, spina 
bifida occulta at the 1st sacral segment, and minor scoliosis 
of the lumbar spine with convexity to the left.   

A medical opinion is necessary in order to determine whether 
the veteran has a low back disability or disease that existed 
prior to service and was aggravated during service, and to 
determine whether any congenital or developmental defect of 
the low back was subject to superimposed disease or injury in 
service, and if so, whether there is a resultant disability.    

Further, the veteran has argued that the February 2005 VA 
examination was insufficient because the examiner did not 
consider an August 2005 private MRI of record.  Thus, in 
light of the need to already remand for a medical examination 
and opinion with respect to the issue of aggravation, the 
Board finds that another VA examination and opinion is also 
necessary to determine whether any currently manifested low 
back disability is related to service.  See 38 C.F.R. 
§ 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  
.
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for a low back 
disability from the Bay Pines VA medical 
facility dated from 1973 to 1993.  

The RO/AMC should obtain up-to-date 
records of the veteran's treatment for 
the low back disability the VA 
Gainesville medical facility dated from 
January 2005.   

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
current low back disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report all current low back/lumbar spine 
diagnoses.  The examiner should indicate 
whether the veteran has any current 
congenital diseases or defects of the 
lumbar spine.  The examiner should report 
the etiology for all current low back 
diagnoses.  

The examiner should respond to the 
following:

     a.)  whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to a back injury in 
service.  

     b.)  whether any current low back 
disability, disease or defect pre-existed 
the veteran's active duty service.

    c.) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any pre-existing 
disability or disease of the low back 
increased in severity during active duty 
service, and if so, whether the increase 
in severity was due to the natural 
progression of the disease.  
    
    d).  whether any congenital or 
developmental defect of the low back was 
subject to superimposed disease or injury 
in service, and if so, whether there is a 
resultant disability.
    
The examiner should provide a rationale 
for all conclusions.
  
3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


